                Case 2:21-mc-00011-RSM Document 9 Filed 03/29/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE
 9
10    IN RE: BRENDA JOYCE LITTLE,                      Case No. MC21-011-RSM

11                     Plaintiff.                      ORDER DENYING PLAINTIFF’S MOTION
                                                       FOR RECONSIDERATION
12
13
14          This matter comes before the Court on pro se Plaintiff Brenda Joyce Little’s Motion for
15
     Reconsideration. Dkt. #4. Plaintiff is currently under a Pre-Filing Bar Order entered on
16
     December 12, 2013 related to successive litigations against the State of Washington and the
17
     Washington State Bar Association (“WSBA”). Little v. Washington State, C13-1284RSL, Dkt.
18
19   #57. Pursuant to the Bar Order, all of Plaintiff’s pro se complaints in this district are subject to

20   review by the Court prior to issuance of summons or service of process. The Bar Order states as
21
     follows:
22
            The proposed complaint shall comply with Fed. R. Civ. P. 8(a) and provide a clear
23          statement of the factual and legal basis for each claim asserted and specifically
24          identifying each defendant against whom the claim is asserted. The proposed
            complaint shall be accompanied by a signed statement explaining, on a
25          claim-by-claim basis, (a) whether each claim was raised in any prior action (with
            an appropriate citation) and (b) why each claim is not barred by the doctrine of res
26          judicata and/or the applicable immunity.
27
28



     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION - 1
               Case 2:21-mc-00011-RSM Document 9 Filed 03/29/21 Page 2 of 3




     Id. at 5. The Bar Order provides that “[i]f the court determines that good cause has not been
 1
 2   shown, the action will be dismissed sua sponte without further notice.” Id.

 3          On January 28, 2021, Plaintiff filed a complaint alleging constitutional violations, civil
 4
     rights violations, violations of the Americans with Disabilities Act and the Rehabilitation Act of
 5
     1973, and various claims including fraudulent inducement, practicing medicine without a license,
 6
 7   and Article III of the U.S. Constitution. Dkt. #1. The Court determined that Plaintiff’s complaint

 8   failed to satisfy the basic notice pleading requirements of Fed. R. Civ. P. 8, as it failed to support
 9   each cause of action with specific facts presented in a clear and understandable manner. See Dkt.
10
     #3 at 2 (“It is difficult to identify which causes of action correspond with the various individuals
11
     named throughout the pleading or how the instant claims differ from those already considered
12
13   and dismissed in previous actions.”). Furthermore, the complaint failed to provide the claim-by-

14   claim statement required under the Pre-Filing Bar Order. Accordingly, the Court concluded that
15   Plaintiff’s complaint shall not be permitted to proceed.           Id.   Plaintiff now moves for
16
     reconsideration of the Court’s February 18, 2021 Order. Dkt. #4.
17
             “Motions for reconsideration are disfavored.” Local Rules W.D. Wash. LCR 7(h)(1).
18
19   “The court will ordinarily deny such motions in the absence of a showing of manifest error in the

20   prior ruling or a showing of new facts or legal authority which could not have been brought to its
21
     attention earlier with reasonable diligence.” Id.
22
            Having reviewed Plaintiff’s motion, Dkt. #4, and her attached cover letter and declaration,
23
24   the Court finds no basis for granting the extraordinary remedy requested here. Plaintiff appears

25   to raise several arguments: (1) the Court’s order did not afford Plaintiff notice or opportunity to
26   be heard; (2) ex parte hearings are prohibited under Ninth Circuit law; (3) the Court lacks standing
27
     to discriminate against Plaintiff; (4) the Court’s order failed to reference a compiled list of cases
28



     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION - 2
               Case 2:21-mc-00011-RSM Document 9 Filed 03/29/21 Page 3 of 3




     and motions for appellate review and failed to reference substantive findings of frivolous or
 1
 2   harassment by Plaintiff. Id. at 1-10. Nothing in Plaintiff’s motion or attachments addresses the

 3   deficiencies identified by the Court in its previous order. It therefore fails to show manifest error
 4
     by the Court or a showing of new facts or legal authority that could have been brought to its
 5
     attention earlier. For these reasons, the Court DENIES Plaintiff’s motion.
 6
 7                                            CONCLUSION

 8
            Having reviewed Plaintiff’s Motion and the remainder of the record, it is hereby
 9
     ORDERED that Plaintiff’s Motion for Reconsideration, Dkt. #4, is DENIED.
10
11          DATED this 29th day of March, 2021.
12
13
14
15
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION - 3
